UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 99-6181



In Re: STEPHEN T. JONES,

                                                           Petitioner.



                 On Petition for Writ of Mandamus.
                     (CA-96-147-4-V, CR-94-5-4)


Submitted:   July 27, 1999                 Decided:   January 14, 2000


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Stephen T. Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Jones petitions this court for a writ of mandamus di-

recting the district court to act upon his motion filed pursuant to

28 U.S.C.A. § 2255 (West Supp. 1999).   The district court entered

a final order on July 20, 1999,* denying relief on Jones’ motion.

Accordingly, while we grant leave to proceed in forma pauperis, we

dismiss the mandamus petition as moot. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                PETITION DISMISSED




     *
       Although the district court’s judgment order is marked as
“filed” on July 19, 1999, the district court’s records show that it
was entered on the docket sheet on July 20, 1999.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2